Exhibit 10.12
 
CALL OPTION AGREEMENT


This CALL OPTION AGREEMENT (this “Agreement”) is made as of May 12, 2016 (the
“Effective Date”) by and between PEDEVCO CORP., a corporation existing under the
laws of the State of Texas (“PEDEVCO”), and GOLDEN GLOBE ENERGY (US), LLC, a
limited liability company existing under the laws of the State of Delaware
(“GGE”).


W I T N E S S E T H :
 
WHEREAS, PEDEVCO beneficially owns 23,182,880 common shares of Caspian Energy
Inc., a British Columbia corporation (the “CEI Shares”), evidenced by stock
certificate number GS.29 issued in the name of Pacific Energy Development Corp.,
a wholly-owned subsidiary of PEDEVCO;
 
WHEREAS, PEDEVCO is a borrower of certain funds under that certain Note and
Security Agreement, dated April 10, 2014, as amended to date (the “RJC Junior
Note”), entered into by and between PEDEVCO and RJ Credit LLC, a Delaware
limited laity company and affiliate of GGE (“RJC”);
 
WHEREAS, PEDEVCO desires to amend the RJC Junior Note to extend the “Termination
Date” thereof, and to make certain additional changes, as set forth in an
Amendment No. 2 to Note and Security Agreement (the “RJC Junior Note
Amendment”), to be entered into by and between PEDEVCO and RJC on or about the
Effective Date;
 
WHEREAS, as partial consideration for RJC agreeing to enter into the RJC Junior
Note Amendment, PEDEVCO desires to grant to GGE under certain circumstances the
right to cause PEDEVCO or its nominee(s) to transfer to GGE all (100%) of the
CEI Shares (the “Option Shares”) upon the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1. Call Option.  From and after the Effective Date to and including May 12, 2019
(the “Option Period”), upon delivery by GGE of a Call Notice (as defined in
Section 2) to PEDEVCO (the “Call”), PEDEVCO hereby agrees, or agrees to cause
its nominee(s), to sell, assign and convey to GGE and GGE hereby agrees to
purchase and accept from PEDEVCO or such nominee(s), for a purchase price of
$100,000 (the “Purchase Price”) payable by GGE to PEDEVCO, the Option
Shares.  During the Option Period, PEDEVCO shall not transfer or assign the
Option Shares without GGE’s prior written consent.
 
2. Call Notice.  GGE may, at any time during the Option Period, deliver to
PEDEVCO a written notice electing to have PEDEVCO or its nominee(s) consummate
the Call (the “Call Notice”). Such Call Notice shall include a reference to a
closing date for the Call (such date being not be more than 10 days after that
date of the Call Notice and being referred to as the “Call Date”).  Any Call
Notice provided by GGE may be withdrawn at any time prior to the Call Date.
 
 
 

--------------------------------------------------------------------------------

 
2
 
3. Delivery of Option Shares.  On the Call Date set forth in the Call Notice and
upon delivery by GGE to PEDEVCO of the Purchase Price, PEDEVCO shall, or shall
cause it nominee(s) to, transfer and assign to GGE, or as GGE shall direct, the
Option Shares, in free of all Liens.  In the event contractual lockups, the
Exercise Limitations (as described in Section 4 herein), or applicable law or
regulation restricts PEDEVCO’s ability to transfer and assign the Option Shares
to GGE, the Call Date shall be extended to the such date as the transfer and
assignment of the Option Shares may be consummated in accordance with such
contractual lockups, applicable law or regulations.
 
4.           Exercise Limitations.  The Company shall not effect any exercise of
the Call, and a Holder shall not have the right to exercise any portion of this
Agreement to the extent that after giving effect to such Delivery after exercise
as set forth on the applicable Call Notice, GGE (together with GGE’s Affiliates,
and any other Persons acting as a group together with the Holder or any of the
Holder’s Affiliates), would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below).  The “Beneficial Ownership Limitation”
shall be 9.99% of the number of shares of the Common Stock outstanding in
CEI.  GGE, upon not less than 61 days’ prior notice to PEDEVCO, may increase or
decrease the Beneficial Ownership Limitation provisions of this Section 4,
provided that the Beneficial Ownership Limitation in no event exceeds 9.99% of
the number of shares of the Common Stock of CEI and the provisions of this
Section 4 shall continue to apply.  Any such increase or decrease will not be
effective until the 61st day after such notice is delivered to PEDEVCO.  The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 4 to correct
this paragraph (or any portion hereof) which may be defective or inconsistent
with the intended Beneficial Ownership Limitation herein contained or to make
changes or supplements necessary or desirable to properly give effect to such
limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Agreement.
 
4. Modification.  This Agreement, together with any and all documents executed
concurrently herewith or referred to herein, contains the entire understanding
among the parties and supersedes any and all prior agreements among them, and no
modification, alteration or change in the terms hereof shall be effective unless
same shall be in writing and signed by all of the parties hereto.
 
5. Assignment.  PEDEVCO shall not assign its rights or obligations under this
Agreement without the consent of GGE, which consent may be withheld in the sole
discretion of GGE.  GGE may assign it rights and obligations under this
Agreement without the consent of PEDEVCO.
 
6. Further Assurances.  The parties hereto each agree to execute and deliver
such other documents, certificates, agreements and other writings and to take
such other actions as may be necessary or desirable in order to implement the
transactions contemplated by this Agreement.
 
7. Severability.  In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the parties shall
negotiate in good faith with a view to the substitution therefor of a suitable
and equitable solution in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid provision, provided,
however, that the validity, legality and enforceability of any such provision in
every other respect and of the remaining provisions contained herein shall not
be in any way impaired thereby, it being intended that all of the rights and
privileges of the parties hereto shall be enforceable to the fullest extent
permitted by law.
 
 
 

--------------------------------------------------------------------------------

 
3
 
8. Notices.  All notices, consents, waivers and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (a)
delivered by hand (with written confirmation of receipt), (b) sent by facsimile
(with written confirmation of receipt), provided that a copy is mailed by
registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the address for such party for notices
under the Purchase Agreement (or to such other address as a party may designate
by written notice to the other parties).
 
9. Expenses.  Each of the parties shall bear all costs and expenses (including
the fees and disbursements of legal counsel, brokers, financial and tax
advisers, consultants and accountants) incurred in connection with this
Agreement.
 
10. Public Disclosure.  GGE agrees and acknowledges that PEDEVCO shall be
required to, and shall, publicly disclose the entry into this Agreement, and the
transactions contemplated hereby, in its public filings with the United States
Securities and Exchange Commission and related public disclosures.
 
11. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements, understandings, negotiations
and discussions relating to the subject matter thereof, whether oral or
written.  There are no representations, warranties, covenants, conditions or
other agreements, express or implied, collateral, statutory or otherwise,
between the parties relating to the subject matter hereof except as specifically
set forth in this Agreement.  Neither of the parties has relied or is relying on
any other information, discussion or understanding in entering into and
completing the transactions contemplated in this Agreement.
 
12. Amendments. This Agreement may only be amended, supplemented or otherwise
modified by written agreement between the PEDEVCO and GGE.
 
13. Waiver.  No waiver of any of the provisions of this Agreement shall be
deemed to constitute a waiver of any other provision (whether or not similar),
nor shall such waiver constitute a waiver or continuing waiver unless otherwise
expressly provided in writing duly executed by the party to be bound thereby.
 
14. Severability.  If any provision of this Agreement is determined by a court
of competent jurisdiction to be illegal, invalid or unenforceable, that
provision shall be severed from this Agreement and the remaining provisions
shall continue in full force and effect, without amendment.
 
15. Assignments.  This Agreement shall become effective when executed by the
parties and thereafter shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns.
 
 
 

--------------------------------------------------------------------------------

 
4
 
16. Governing Law.  This Agreement shall be governed by and interpreted,
construed and enforced in accordance with the laws of the State of California,
without regard to conflict of law principles and each of the parties irrevocably
attorns and submits to the non-exclusive jurisdiction of the courts of the State
of California.
 
17. Counterparts.  This Agreement may be executed in any number of separate
counterparts (including by facsimile or other electronic means) and all such
signed counterparts shall together constitute one and the same agreement.
 
[SIGNATURE PAGES FOLLOW]
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.





 
GOLDEN GLOBE ENERGY (US), LLC
 
 
By:      /s/ David Steinberg
Name:  David Steinberg
Title:  Authorized Signatory
     
PEDEVCO  CORP.
 
 
By:      /s/ Michael L. Peterson
Name:  Michael L. Peterson
Title:  President


